Citation Nr: 0024550	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for frostbite of the left 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952, including combat service during the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  When this matter was previously before 
the Board in June 1998, it was remanded for further 
development and adjudication.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons explained below, 
the claim must again be remanded for additional development 
and adjudication.

In this regard, the Board notes that, in an August 1996 
statement, the veteran indicated, "Be advised that I wish to 
reopen my claim for an increase on my service-connected 
frozen feet.  I have all kinds of problems with my feet."  
Thereafter, in October 1996, the veteran was afforded a VA 
cardiovascular examination.  In the examination report, the 
physician diagnosed the veteran as having bilateral frostbite 
of the feet and indicated the disability had its onset in 
1951, i.e., during the veteran's period of service.  The 
Board observes that this finding is consistent with the 
notations contained in the service medical records, which 
reflect that the veteran was hospitalized during service to 
treat his frostbite.  Indeed, the discharge report from Osaka 
Army Hospital, dated in January 1952, shows that the veteran 
was diagnosed on admission as having "frostbite 2d degree 
both feet" and that he had been engaged in combat with the 
enemy near Chorwon, Korea.

Notwithstanding the foregoing, in its November 1996 rating 
action that increased the evaluation of the service-connected 
residuals of frostbite of the left foot to 10 percent, the RO 
did not consider the informal claim of entitlement to service 
connection for residuals of frostbite of the right foot.  
Thereafter, in his February 1998 Substantive Appeal in 
support of his claim for an increased rating, the veteran 
cited to his right foot symptoms.  Further, in April 1998 
written argument, his representative referred to the findings 
of right foot problems reported by the veteran's private 
treating physician, Dr. David R. Hunter; indeed, a review of 
Dr. Hunter's records shows that he likewise opined that the 
veteran's frostbite of the right foot had its onset during 
service.  In addition, in subsequent written argument 
submitted in support of this claim dated in May 1998, his 
representative asserted that a higher rating was warranted 
for the veteran's bilateral foot disability.  In doing so, 
his representative quoted the language employed by the 
veteran in the August 1996 statement and underscored that he 
had asserted entitlement to increased VA disability 
compensation for his feet.  Moreover, his representative 
pointed out that, although the veteran's left foot was 
"provided evaluation," his right foot was not.  Further, 
his representative observed that the medical evidence showed 
that the veteran's residuals of frostbite both had their 
onset during service.  

When this matter was before the Board in June 1998, it was 
remanded because the criteria for evaluating cardiovascular 
disorders were amended effective January 12, 1998, and that 
these amendments included changes to the rating criteria used 
in evaluating frostbite residuals, to include the fact that 
such residuals are now to be rated as residuals of a cold 
injury.  62 Fed. Reg. 65219 (1997).  In compliance with the 
Board's instructions, outstanding records reflecting the 
veteran's treatment by Dr. Hunter, dated from October 1995 to 
September 1998 were obtained.  In addition, in March 1999, 
the veteran was afforded a pertinent VA examination and the 
claim was considered under both the former and the revised 
regulations.  However, subsequent to the Board's remand, in 
written argument, the veteran has reiterated his contention 
that an increased rating is warranted in part because the 
frostbite residuals of his right foot should be service 
connected.

Because the veteran's pending claim for service connection 
for right foot frostbite residuals remains unadjudicated, the 
certified issue must again be remanded because a favorable 
resolution of that claim would have a direct impact on the 
increased rating issue.  Indeed, although the former criteria 
provided at Diagnostic Code 7122 stated that a 10 percent 
evaluation was warranted for mild residuals of frostbite of 
the feet, regardless of whether the disability was bilateral 
or unilateral, AB v. Brown, 6 Vet. App. 35, 38 (1993), 
requires consideration of all possible higher ratings, and 
under the former schedule determining whether the disorder is 
unilateral or bilateral in nature is vital.  As such, a Board 
decision regarding the current level of severity for the 
service-connected left foot disability at this time would be 
premature because the evaluation of the service-connected 
disability might well be impacted by the determination of the 
pending service connection claim.

Finally, with respect to the pending service connection 
issue, the Board notes that in light of the veteran's 
documented combat service and in-service exposure to cold 
weather conditions, on remand the RO must consider this claim 
in light of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999) as well as Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 11.20 (relating to the 
adjudication of cold injury claims).

The Board finds the certified increased rating claim must 
also be remanded because pertinent treatment records by 
another private examiner have not been associated with the 
claims folder.  In this regard, during the October 1996 VA 
examination, the veteran identified Allen D. Damschroeder, 
M.D., as a prior health care provider for treatment of his 
frostbite injuries.  Thereafter, Dr. Damschroeder provided a 
handwritten history and an assessment of the veteran's 
condition.  In June 1998, the Board requested that the RO 
associate all such records with the claims folder.  A review 
of the record discloses, however, that no further request for 
Dr. Damschroeder's records was made, and consequently, other 
than the handwritten assessment noted above, none of his 
pertinent treatment records have been associated with the 
claims folder.  On remand, these records must be obtained.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

As noted above, although the record shows that the veteran 
continues to receive regular treatment for his frostbite 
residuals from Dr. Hunter, treatment records, dated 
subsequent to September 1998 have not been associated with 
the claims folder.  The Board concludes that in light of the 
following, after all outstanding pertinent treatment records 
are associated with the claims folder so that the 
examinations takes into account the records of the veteran's 
prior medical history, (and especially the medical evidence 
discussed above), the veteran should be scheduled for a 
pertinent VA examination to clarify the nature, extent and 
etiology of his frostbite residuals of his right foot, see 
Pond v. West, 12 Vet. App. 341, 346 (1999), as well as the 
nature and extent of the veteran's service-connected 
frostbite residuals of his left foot.  See Colayong v. West, 
12 Vet. App. 524, 532 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from David R. Hunter, 
D.P.M., or any other examiner who treated 
the veteran at Petoskey Foot Specialists 
in Petoskey, Michigan; Dr. Allen D. 
Damschroeder, or any other examiner who 
treated the veteran at Burns Clinic 
Medical Center, in Petoskey, Michigan; 
and from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
orthopedic examination to assess the 
nature and etiology of any right foot 
frostbite residuals and the current 
nature, extent and severity of any left 
foot frostbite residuals.  The claims 
folder, to include a complete copy of 
this REMAND, must be provided to and be 
reviewed by the examiner. The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  

With respect to the veteran's service 
connection claims, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any right 
foot disability found to be present is 
related to the veteran's period of 
military service, to specifically include 
his exposure to cold weather conditions 
during his combat service during the 
Korean War.  

With respect to any diagnosed frostbite 
residuals the examiner should indicate 
whether the disability is most 
appropriately characterized for each foot 
as mild, moderate or severe.  The 
examiner should also report whether 
either disability is manifested by tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  If there 
are other foot disorders that are 
distinct from the frostbite residuals 
then the disabling features of those 
disorders must be distinguished from any 
frostbite residuals.  

In offering any opinion, the examiner 
must comment on the findings obtained in 
the October 1996 and March 1999 VA 
examination reports as well as that 
contained in the treatment records of 
Drs. Hunter and Damschroeder.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  Otherwise, all 
examination findings, along with the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, should 
be set forth in a typewritten report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Upon completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claim for service 
connection for right foot frostbite 
residuals in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) and the provisions 
of Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 11.20.  

If service connection for right foot 
disability is established, the RO should 
assign evaluation(s) for the bilateral 
foot disability.  In doing so, the RO 
should consider whether staged rating is 
appropriate in light of the Court's 
decision in Fenderson v. West, 12 
Vet. App. 119 (1999).  If service 
connection for right foot frostbite 
residuals is not established, the RO 
should readjudicate the veteran's claim 
for an increased rating for left foot 
frostbite residuals.  In either case, the 
RO must consider the claim under both the 
former and the revised criteria contained 
in Diagnostic Code 7122.  Again, the RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


